In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-14-00231-CR


                           HUNTER RAY PETERS, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 251st District Court
                                     Potter County, Texas
                  Trial Court No. 64364-C, Honorable Ana Estevez, Presiding

                                       August 7, 2014

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant Hunter Ray Peters filed a pro se notice of appeal seeking to challenge

his conviction for theft. The district clerk provided a copy of the trial court’s certification

of appellant’s right of appeal. According to the certification, appellant made a plea

bargain agreement by which he had no right of appeal, or appellant waived the right of

appeal. See TEX. R. APP. P. 25.2(a)(2) and (d). By letter of June 13, 2014, we notified

appellant of the terms of the trial court’s certification barring appeal, and that the case

would be dismissed without further notice unless he filed an amended certificate by July
7 indicating a right of appeal. See TEX. R. APP. P. 25.2(d). Appellant has made no

response.


       We therefore dismiss the appeal. See TEX. R. APP. P. 25.2(d), 43.2(f); Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while having

jurisdiction to ascertain whether an appellant who plea-bargained is permitted to appeal

by Rule 25.2(a)(2), must dismiss a prohibited appeal without further action, regardless

of the basis for the appeal”).




                                               James T. Campbell
                                                   Justice

Do not publish.




                                           2